Citation Nr: 1134220	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from October 1980 to September 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

A hearing was held at the RO before the undersigned Veterans Law Judge in March 2009.  

This case was previously before the Board in June 2009 and May 2010.  In June 2009, the Board granted service connection for a left knee disorder, and denied claims of service connection for a lumbar spine disorder and a right shoulder disorder.  The issue of entitlement to a TDIU was remanded for additional development of the record.  While the case was pending at the RO, the Veteran perfected an appeal with regard to another issue:  Entitlement to an extension of the temporary total evaluation as a result of treatment requiring additional convalescence for the service-connected status post right knee replacement.  

In May 2010, the Board issued a decision that denied the TDIU claim.  The issue of entitlement to an extension of the temporary total evaluation as a result of treatment requiring additional convalescence for the service-connected status post right knee replacement was remanded back to the RO for additional development of the record.  This matter is still pending at the RO.  The Veteran appealed the denial of the TDIU to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his TDIU claim was pending at the Court, the Veteran's attorney representative and the VA Office of General Counsel (the Parties) filed a Joint Motion in March 2011 requesting that the Court vacate the Board's May 2010 decision and remand the case to the Board for further development and readjudication.  In a May 2011 Order, the Court granted the Joint Motion.  The case was returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  The Veteran contends that he is unemployable due to his service-connected disabilities.

In order to establish entitlement to TDIU due to service- connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides. " See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a).

Total disability may or may not be permanent.  Permanence of total disability exists when such impairment is reasonably certain to continue throughout the life of the disabled person.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran filed a claim of entitlement to TDIU in August 2004.  The Veteran's service-connected disabilities include the following: mood disorder secondary to general medical conditions, currently evaluated as 50 percent disabling, effective June 25, 2004; right carpal tunnel syndrome, currently evaluated as 30 percent disabling, effective November 2, 2001; status-post total right knee replacement, currently evaluated as 30 percent disabling, effective March 1, 2008; degenerative arthritis of the left knee associated with status-post total right knee replacement, currently evaluated as 10 percent disabling, effective August 31, 2005; left ankle sprain, currently evaluated as noncompensably disabling, effective May 7, 1998; and scar, residual appendectomy with infection of E. Coli, pseudomonas, fusbacterim varium, currently evaluated as noncompensably disabling, effective February 17, 1999.  The RO assigned a combined disability evaluation of 80 percent, effective March 1, 2008, for these service-connected disabilities.

The Veteran's combined service-connected disabilities meet the schedular criteria for a TDIU. See 38 C.F.R. § 4.16(a).  Thus, the only remaining question is whether the Veteran is unemployable as a result of his service-connected disabilities.  

In a VA treatment note, dated in November 2003, the Veteran was reported to be working.

In February 2004 the Veteran was evaluated by a private doctor in conjunction with the Veteran's claim for Vocational Rehabilitation and Employment benefits.  The doctor noted that the Veteran should avoid work situations involving constant standing, walking on slipper or cluttered floors, around moving or hazardous machinery, or much repetitive wrist motion.  The doctor noted that the Veteran could stand for 2 to 3 hours a day with breaks and could sit continuously for 2 to 3 hours.  The doctor stated that the Veteran's standing and ambulation difficulties placed him in the sedentary strength category.  In summary the doctor stated that the Veteran had deficiencies in concentration, persistence and pace due to his pain and depression and that these would result in failure to complete tasks in a timely manner in work settings.  The doctor also noted that because of the Veteran's pain and depression, he would have episodes of deterioration in work settings which would cause him to have a worsening of his symptoms, including a deterioration of adaptive behavior.  

Based in part on this report, in March 2004 the Veteran was found to be infeasible for employment and/or training by VA Vocational Rehabilitation and Employment.  The doctor did note, however, that the Veteran needed a period of stability, relief from stress, and psychotherapy to put his life back together; and, that after a year, he should be re-assessed determine feasibility for employment.  

The Veteran was afforded a VA Compensation and Pension (C&P) examination in August 2004.  The Veteran reported that he was working as a forklift operator; however, due to his physical problems he was having increasing difficulty completing his work responsibilities.  The examiner did not offer an opinion regarding whether the Veteran's conditions rendered him unemployable.

Subsequently, the Veteran in his testimony before the undersigned Veterans Law Judge reported that he was last employed as a forklift operator in September 2004.

The Veteran was terminated from the VA Vocational Rehabilitation and Employment program in January 2005 for non-pursuit.

In a private psychiatric consultation note dated in February 2005, Dr. E.M. noted that the Veteran's cognitive function was generally intact, that he may have some concentration difficulties at times but that he appeared to be "capable of adequate task persistence," that the veteran had "difficulties with anger control" but was "capable of appropriate interaction," and that the veteran was "capable of adequate adaptation and of routine, repetitive tasks on a sustained basis."

In a Supplemental Questionnaire to Treating Physician as to Mental Residual Functional Capacity a VA physician noted that the Veteran had marked restriction of activities of daily living; marked difficulty maintaining social functioning; marked difficulty in maintaining concentration, persistence, or pace in the timely and appropriate completion of tasks; moderate difficulty in understanding, carrying-out and remembering instructions; marked difficulty responding appropriately to supervision; marked difficulty responding appropriately to co-workers; marked difficulty responding appropriately to customary work pressures; marked difficulty in performing simple tasks; and moderate difficulty to perform repetitive tasks.

In April 2006 the Veteran was afforded a VA C&P psychiatric examination.  After examination the examiner opined that there was no evidence that the Veteran's depression would prevent him from maintaining meaningful employment as a forklift operator.

In April 2006 the Veteran was afforded a VA C&P general medical examination. After examination the examiner noted that the Veteran has worked at a variety of jobs since discharge from the military in 1991, including self employed as a karaoke operator.  The examiner noted that the Veteran's current limitations may make it difficult to move musical equipment but that he could certainly perform a sedentary type job or operate sound equipment.

In sum, no examiner of record addresses the effect all of the Veteran's service-connected disabilities on his ability to obtain and/or maintain gainful employment.  It appears from the record that the Veteran stopped working as a fork lift operator in 2004 due to both psychiatric and physical impairment, and a private examiner found that employment was not feasible at that time; however, the doctor prefaced that the Veteran should be reassessed one year later to determine future employability.  This has not been accomplished, and it remains unclear as to whether the Veteran has remained unemployed since 2004.  In other words, no medical examiner has addressed the question of employability while taking into consideration all of the Veteran's service-connected disabilities, in combination.  In light of the foregoing, another VA examination is necessary to determine whether the Veteran is unemployed, and if so, whether he is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities, taking into account his work history and education, but without regard to advancing age.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from January 2009 to the present.  The RO should also attempt to obtain any additional records that are identified by the Veteran as relevant.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all pertinent VA records dating from January 2009.  

2.  With appropriate authorization from the Veteran, obtain and associate with the claims file any private treatment records pertinent to the claim on appeal that the Veteran identifies that have not been previously secured.  If any identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e)(1).  

3.  Schedule the Veteran for a VA examination to determine whether the Veteran is unemployed, and if so, whether he is unemployable due to all of his service-connected disabilities, in combination, without regard to advancing age.  Level of education and employment history may be considered.  The examiner must consider whether all of the Veteran's service-connected disabilities, alone, or in combination, produce unemployability.  

4.  Ensure the above development has been conducted in accordance with the instructions above.  Thereafter, readjudicate the Veteran's claim after undertaking any other development action deemed warranted.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


